Citation Nr: 1031269	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Sjogren's syndrome.

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

4.  Entitlement to service connection for peripheral 
vestibulopathy, with dizziness and loss of balance.

5.  Entitlement to service connection for joint arthralgia of 
multiple joints, to include the neck, back, hips, knees, ankles, 
and fingers.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for otitis media.

9.  Entitlement to service connection for lung disease with 
scarring of the lungs, to include bronchiectasis.

10.  Entitlement to service connection for bilateral filamentary 
keratitis.

11.  Entitlement to service connection for an anxiety disorder as 
secondary to a service-connected disability.

12.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

13.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

14.  Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to 
September 1989 and again from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March and April 2002 rating decisions of 
the Newark, New Jersey, which denied the disabilities on appeal.  
In May 2007, the Board returned the case for additional 
development, and the case was subsequently returned to the BVA 
for further appellate review.  

The issues of entitlement to service connection for Sjogren's 
syndrome, peripheral neuropathy of the right and left lower 
extremities, peripheral vestibulopathy, joint arthralgia of 
multiple joints, bilateral hearing loss, tinnitus, otitis media, 
lung disease, bilateral filamentary keratitis, anxiety disorder, 
and an initial increased rating for irritable bowel syndrome, 
being remanded are addressed in the REMAND portion of the 
decision below.



FINDINGS OF FACT

1.  On February 8, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
in a letter that she requested to withdraw her claim for service 
connection for post-traumatic stress disorder (PTSD).  

2.  On February 8, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
in a letter that she requested to withdraw her claim for service 
connection for chronic fatigue syndrome.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for CFS have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in a February 2007 
letter to the Board that she wished to withdraw her claims for 
service connection for PTSD and CFS.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the issues of 
entitlement to service connection for PTSD and CFS and they have 
therefore, been dismissed.  


ORDER

The appeal as to entitlement to service connection for PTSD is 
dismissed.  

The appeal as to entitlement to service connection for CFS is 
dismissed.  


REMAND

The Veteran and her representative assert that the Veteran's 
Sjogren's syndrome is a result of her active duty service.  She 
maintains that the symptoms of this condition began while she was 
serving in the Persian Gulf and the other claimed conditions are 
secondary to the Sjogren's syndrome.  She also asserts that her 
irritable bowel syndrome is more severe than the current 
evaluation reflects.  

The Veteran's service medical records are not associated with the 
claims folder and cannot be located.  The Veteran indicated that 
while being treated in service just prior to discharge, her VA 
physician made a referral for treatment to her private physician 
for the condition she had which was later diagnosed as Sjogren's 
syndrome.  A review of the private treatment records from R.W., 
MD, showed, in pertinent part, that a referral was made to him in 
June 1991 for dry eyes, the same month as the Veteran was 
released from service.  

In the Veteran's January 2007, BVA hearing, the Veteran indicated 
again that there was a referral letter from her inservice 
physician at Ft. Dix, to her private doctor for follow-up of her 
complaints of dry eyes in service.  Although there is evidence of 
a consultation made for dry eyes in June 1991, the copy of the 
letter to Dr. R.W. from the Ft. Dix physician is not associated 
with the claims folder.  

In cases where a Veteran's service medical records are 
unavailable through no fault of a Veteran, there is a heightened 
obligation to assist the claimant in the development of his case.  
See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2009).  
Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. Derwinski, 1 
Vet.App. 401 (1991).  "VA regulations do not provide that 
service connection can only be shown through medical records, but 
rather allow for proof through lay evidence."  Smith v. 
Derwinski, 2 Vet.App. 147, 148 (1992).  The Veteran has not been 
informed of the secondary sources that can be used to 
substantiate her claim.  Therefore, she should be informed of 
these secondary sources, to include the letter from the Ft. Dix 
physician to Dr. R.W. in June 1991.  The Veteran should be 
informed if any other alternate sources such as buddy statements, 
prescription slips at that time, etc. that can help to 
substantiate her claim.  

The Board has determined that in this case VA medical 
examinations must be afforded the Veteran, pursuant to VA's duty 
to assist.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant]; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  As there is some 
evidence that the Veteran may have been referred for dry eyes (a 
symptom of Sjogren's syndrome) immediately after service, and she 
presently has the disorder and several alleged disorders that are 
secondary to Sjogren's syndrome, which includes dry eyes, VA 
examination with an opinion is warranted in this regard.  

However, the Veteran must observe that the unavailability of 
service treatment records does not free her from the requirement 
that she provide evidence that she currently has a disability 
that is causally related to service.  The presumed loss or 
destruction of Government records does not create an "adverse 
presumption" against the Government.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 
215, 218 (2005); affirmed 455 F.3d 1346 (2006).  

As for the Veteran's claim for an initial rating in excess of 
10 percent for irritable bowel syndrome (IBS),  the Veteran has 
indicated in her January 2007 BVA hearing testimony, that she had 
not gotten any better as far as it related to her IBS.  She 
stated that she was not able to defecate like a normal individual 
and that her life seemed to revolve around the bathroom.  A 
review of the record shows that she has not been examined for her 
IBS since January 2001.  A thorough and contemporaneous 
examination of the Veteran's IBS which is adequate for rating 
purposes should be performed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, where the evidence of record does 
not reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  This is to ensure 
that evaluation of a disability is a fully informed one.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  After obtaining an appropriate release 
of information from the Veteran, Dr. R.W. 
should be contacted and a copy of any 
referral or consultation letter made in 
September 1991 by an inservice physician at 
Ft. Dix to Dr. R.W. should be obtained and 
provided to the AMC/RO.  

2.  The AMC/RO should also advise the 
Veteran that she can submit alternate 
evidence to support her claims for service 
connection.  This evidence may take the 
following forms: statements from service 
medical personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private physicians 
by which or by whom the Veteran may have 
been treated for her alleged disorders, 
especially soon after discharge from 
service, letters written during service, 
and insurance examination.  The Veteran may 
submit any other evidence she deems 
appropriate.  If she needs assistance in 
obtaining medical records, she should 
provide the AMC/RO with the names and 
addresses of the medical providers, and 
forms providing for the release of such 
information should be forwarded to the 
Veteran for her signature.  

3.  The Veteran should be afforded for a 
rheumatology examination by a specialist 
pertaining to her Sjogren's syndrome, and 
the disorders claimed to be associated with 
Sjogren's syndrome.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records and medical records dated 
following service, and then address the 
following:

a)	State whether the Veteran currently 
has Sjogren's syndrome first 
manifested by dry eyes.  In 
addressing this question, the 
examiner should address the findings 
noted in the 1991 and 1992 private 
treatment records from Dr. R.W. and 
any other records that he referred to 
other specialists.  

b)	If Sjogren's syndrome is found, 
state whether it is at least as 
likely as not (at least a 50 percent 
probability) that such condition is 
due to service, and/or the Persian 
Gulf service. 

c)	 Thereafter, the VA specialist 
should also opine whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran 
has bronchiectasis with recurrent 
pneumonia, peripheral neuropathy of 
the left and right lower extremities, 
peripheral vestibulopathy, arthralgia 
of multiple joints, bilateral hearing 
loss, tinnitus, otitis media, 
bilateral filamentary keratitis, or 
anxiety disorder due to Sjogren's 
syndrome.  

d)	If any of the aforementioned 
disorders were not caused by a 
service-connected disability, state 
whether any service-connected 
disability singly or jointly 
aggravates (i.e. worsens beyond 
natural progress) any of the 
aforementioned disorders.  If 
aggravation is found, that part of 
the disability which is due to 
aggravation should be identified.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  The Veteran should be afforded an 
examination to assess the manifestations 
and severity of her IBS.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to report 
complaints and clinical findings in detail.  
The examiner should specifically comment on 
whether the Veteran's IBS is severe with 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and her representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


